Exhibit 10.13

SECOND AMENDMENT TO CREDIT AGREEMENT

This Second Amendment to Credit Agreement (this “Amendment”) is entered into as
of June 17, 2014, by and between WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”)
and NIMBLE STORAGE, INC., a Delaware corporation (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Credit Agreement dated as of
October 1, 2013 (as amended from time to time, including by that certain First
Amendment to Loan and Security Agreement dated as of April 23, 2014,
collectively, the “Agreement”). The parties desire to amend the Agreement in
accordance with the terms of this Amendment.

NOW, THEREFORE, the parties agree as follows:

1. Section 1.1(c) of the Agreement hereby is amended and restated in its
entirety to read as follows:

“(c) Letter of Credit Subfeature. As a subfeature under the Line of Credit, Bank
agrees from time to time during the term thereof to issue or cause an affiliate
to issue standby letters of credit for the account of Borrower (each, a “Letter
of Credit” and collectively, “Letters of Credit”); provided however, that the
aggregate undrawn amount of all outstanding Letters of Credit (the “Letters of
Credit Sublimit”) shall not at any time exceed Eight Hundred Eighty Seven
Thousand Ninety Nine Dollars $887,099.00). The form and substance of each Letter
of Credit shall be subject to approval by Bank, in its sole discretion. Each
Letter of Credit shall be issued for a term not to exceed three hundred sixty
five (365) days, as designated by Borrower; provided however, if on the Line of
Credit maturity date (or the effective date of any termination of this
Agreement) there are any outstanding Letters of Credit, Borrower shall provide
to Bank cash collateral in an amount equal to at least one hundred percent
(100%) of the face amount of any such Letter of Credit, plus all interest, fees
and costs due or to become due in connection therewith to secure the obligations
related to such Letter of Credit. The undrawn amount of all Letters of Credit
shall be reserved under the Line of Credit and shall not be available for
borrowings thereunder. Each Letter of Credit shall be subject to the additional
terms and conditions of the Letter of Credit agreements, applications and any
related documents required by Bank in connection with the issuance thereof. Each
drawing paid under a Letter of Credit shall be deemed an advance under the Line
of Credit and shall be repaid by Borrower in accordance with the terms and
conditions of this Agreement applicable to such advances; provided however, that
if advances under the Line of Credit are not available, for any reason, at the
time any drawing is paid, then Borrower shall immediately pay to Bank the full
amount drawn, together with interest thereon from the date such drawing is paid
to the date such amount is fully repaid by Borrower, at the rate of interest
applicable to advances under the Line of Credit. In such event Borrower agrees
that Bank, in its sole discretion, may debit any account maintained by Borrower
with Bank for the amount of any such drawing.”

2. New Section 1.1(d) hereby is added to the Agreement as follows:

“(d)Borrowing and Repayment. Borrower may from time to time during the term of
the Line of Credit borrow, partially or wholly repay its outstanding borrowings,
and reborrow, subject to all of the limitations, terms and conditions contained
herein or in the Revolving Line of Credit Note; provided however, that the total
outstanding borrowings under the Line of Credit shall not at any time exceed the
maximum principal amount available thereunder, as set forth above. If, at any
time, the outstanding borrowings under the Line of Credit exceed the maximum
amount permitted under this Section 1.1, Borrower shall promptly pay to Bank in
cash such excess.”



--------------------------------------------------------------------------------

3. No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.

4. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof.

5. Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.

6. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank:

(a) this Amendment, duly executed by Borrower; and

(b) all reasonable fees and expenses incurred through the date of this
Amendment, which may be debited from Borrower’s account at Bank.

7. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

NIMBLE STORAGE, INC.

By:  

/s/ Anup Singh

Title:  

Chief Financial Officer

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:  

/s/ Megan Mix

Title:  

Vice President

[Signature Page to Second Amendment to Credit Agreement]